STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   March 13, 2018
              Plaintiff-Appellee,

v                                                                  No. 335813
                                                                   Oakland Circuit Court
ROSELAR CRITEENA HARDY-SANDIFER,                                   LC No. 2016-258215-FH

              Defendant-Appellant.


Before: MURRAY, P.J., and CAVANAGH and FORT HOOD, JJ.

PER CURIAM.

        Defendant appeals as of right her jury trial conviction of larceny of property valued at
$1,000 or more, but less than $20,000, MCL 750.356(3)(a). Defendant was sentenced to 135
days in jail and five years’ probation. We affirm.

       Defendant argues that there was insufficient evidence to convict her of larceny of
property valued at $1,000 or more, but less than $20,000, MCL 750.356(3)(a), because the
prosecution did not prove beyond a reasonable doubt that she was the individual who actually
took $13,954.96 from the victim, Sheyla Mertz (Mertz). We disagree.

        This Court reviews a challenge to the sufficiency of the evidence de novo. People v
Henderson, 306 Mich. App. 1, 8; 854 NW2d 234 (2014). Reviewing the evidence in a light most
favorable to the prosecution, this Court must determine whether a rational trier of fact could
conclude that the essential elements of the crime were proven beyond a reasonable doubt.
People v Hardiman, 466 Mich. 417, 421; 646 NW2d 158 (2002). The prosecution must also
prove identity as an element of every crime. People v Yost, 278 Mich. App. 341, 356; 749 NW2d
753 (2008). Circumstantial evidence and the reasonable inferences arising from that evidence
can be satisfactory proof of the elements of the offense. Henderson, 306 Mich. App. at 9. “[T]his
Court should not interfere with the jury’s role of determining the weight of evidence or the
credibility of witnesses.” People v Lee, 243 Mich. App. 163, 167; 622 NW2d 71 (2000).

       The elements of larceny are:

              (1) an actual or constructive taking of goods or property, (2) a carrying
       away or asportation, (3) the carrying away must be with a felonious intent, (4) the
       subject matter must be the goods or personal property of another, (5) the taking
       must be without the consent and against the will of the owner. [People v Cain,

                                               -1-
         238 Mich. App. 95, 120; 605 NW2d 28 (1999), quoting People v Anderson, 7 Mich
         App 513, 516; 152 NW2d 40 (1967).]

Larceny is a specific intent crime. Cain, 238 Mich. App. at 120. The property must be “taken
with the intent to permanently deprive the owner of possession.” People v Pratt, 254 Mich. App.
425, 427-428; 656 NW2d 866 (2002).

        The thrust of defendant’s arguments on appeal is that there was insufficient evidence to
establish that she was the person who transferred money from Mertz’s account to pay her own
credit card bills and car payments. Specifically, defendant claims that the evidence was
insufficient to support her larceny conviction because it was based on “suspicion and pure
circumstance.”

        Contrary to defendant’s claims, there was ample circumstantial evidence in the record to
establish that defendant transferred $13,954.96 from Mertz’s account to her own accounts. All
of the transactions at issue named defendant as the beneficiary and inured to her personal benefit.
Specifically, between June 2015 and September 2015, $13,954.96 was paid directly from
Mertz’s account to defendant’s personal accounts with Barclay’s, Capital One, and Regional
Acceptance Corporation. From an unspecified date in 2014 until March of 2015, defendant had
access to Mertz’s home when she provided home care services for Mertz’s elderly husband.
After Mertz’s husband passed away, Mertz hired defendant to do additional shopping and
housecleaning work. Defendant also challenges various aspects of Detective Paul Kinal’s1
investigation of this matter, and points out that he testified that Mertz did not personally observe
anyone tampering with her bank account information. However, these matters relate generally to
the weight to be given to the prosecution’s evidence, which is a determination properly left to the
jury. Lee, 243 Mich. App. at 167. To the extent defendant claims that her knowledge that funds
were stolen from Mertz was never established, the record reflects that during her interview with
Detective Kinal, defendant conceded that she was aware that money had been misappropriated
from Mertz’s accounts. Accordingly, we are satisfied that the record evidence, viewed in the
light most favorable to the prosecution, amply supported defendant’s conviction of larceny of
property valued at $1,000 or more, but less than $20,000.

         Affirmed.



                                                             /s/ Christopher M. Murray
                                                             /s/ Mark J. Cavanagh
                                                             /s/ Karen M. Fort Hood




1
    Detective Kinal is employed by the Southfield Police Department.


                                                -2-